PETITION FOR RETURN OF BAIL.
PETITION DENIED.
The defendant has filed in this court a petition alleging, among other things:
"That, at the time of this defendant's apprehension and arrest, the justice of the peace demanded of this defendant the sum of $100 bail;
"That the defendant then and there paid the justice of the peace the sum of $100 in cash as bail; *Page 173 
"That, three hours thereafter, without notice to this defendant, the said justice declared the bail forfeited and claims to have deposited the same with the county treasurer; * *
"Wherefore, the petitioner prays * * that, upon a review thereof (affidavits in the transcript), it be ordered that the sum of $100 be returned to this defendant."
At the outset, we are confronted with the following constitutional provision:
"The Supreme Court shall have jurisdiction only to revise the final decisions of the circuit courts." Section 6, Art. VII, Or. Const.
"This court is not a court of original jurisdiction. While it may, pursuant to Section 2-b, Article VII, Oregon Constitution, "in its own discretion, take original jurisdiction in mandamus,quo warranto and habeas corpus proceedings," it is wholly without authority to grant the relief prayed for.
The petition is denied.                        PETITION DENIED.